Title: To George Washington from Benjamin Harrison, 11 July 1782
From: Harrison, Benjamin
To: Washington, George


                  
                     
                  Dear Sir,Virga in council July 11th 1782.
                  I have the pleasure to inform you that the Assembly of this State has pass’d an act for raising three thousand men, which I think can not fail producing them; it gives a bounty of twelve pound specie to the recruit and forty shillings to the recruiting officer for each Man he enlists, the country is laid of into 3000 districts, each of which is to produce a man or the above sum of fourteen pounds, the division or such part of it as neglect to pay the money are to be draughted.  nothing now can hinder  recruiting the men, but the want of cloths, if they can be forwarded all I expect will go right.
                  A considerable sum of money will be brot in by taxes for the use of the continent, but I really can form no just estimate how much it will be, tho I think it will amount to about one hundred and fifty thousand pounds.  this is far short of the expectations of Congress, but assure yourself it is as much as can be raised, over and above the bounty to the soldiers, the contingent charges of Government, and the payment of interest, and arrearages due from the State.
                  Count Rochambeau call’d on government when he was about to leave the State, for a thousand men to garrison  York and Gloucester and forwarded to me your letter lodged with him on that subject,  his request was immediately complied with in part Colo. Dabneys regulars to the amount of two hundred and twenty men, and four hundred militia, were order’d for the service and I expect are in those garrisons by this time, and the neighbouring Counties are order’d to hold six hundred more in constant readiness to march at the shortest warning to reinforce them; this force join’d to the French that are left, and these precautions will we suppose fully answer the purpose of defending those places against any attack that can be made on them till relief can be sent.  
                  Genl Edward Stephens is appointed to the command of the garrison, a step that I think absolutely necessary and one in which the honor of the country is concern’d.  I have the highest respect for the french, and had no objection to the command of the military being in the hands of the count or the commander in chief of the french army, he and his forces being here, but the case at present is widely different, much the greater part of the garrison being our own citizens.  The Count has left a Genl officer in York, but as Stephens is not yet gone down the business of command is not fixed, however I am so far determin’d as to think myself in duty bound to insist on its being in him.  I hinted in person and by letter to count Rochambeau that I wished him not to leave a Genl officer behind him, and I am really sorry he did not attend to it, as disputes may now arise that would not in the other case.  every thing shall be given up that is consistent with honor or prudence, more I hope will not be expected.  Your opinion on this subject will oblige me.
                  I give you joy on the good news from Holland it will produce much good, and will more than balance the misfortune in the west indies.
                  There is a Mr Robert Crew a mercht from this State, sent out in its service to the west indies, and taken on his return and carried to New-York, where they parold him and sent him back.  If it is not disagreeable to you, I shall be glad to have him exchanged for one of the british Merchts taken at York.
                  Many of the negros belonging to this State and the two Carolinas are carried off by the french.  I have written on the subject till I am wearied out, without being able to procure them, some indeed have been sent me and it appears to me that most of the officers of distinction wish that all that do not really belong to the army should be return’d, however by one means or other they are detain’d, either for want of the owners having proof at hand, or from the Negros declaring themselves free &ca our people are much disturbed at this conduct, and it will have a very bad effect And what makes the matter worse, is that the french will loose their services if ever they get so near the Enemy as to be able to desert to them.  You saw the french army when it came here as well as myself, when you see it again you will be able to determine whether the charge is just or not.  I have the honor to be with sentiments of the highest esteem and respect Your Excellencys most obedt and most Humble Servant
                  
                     Benj. Harrison
                  
               